Citation Nr: 0527160	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  97-34 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from January 1963 through 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied a compensable rating for allergic rhinitis.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the symptoms of the 
veteran's allergic rhinitis more nearly approximate total 
obstruction of one nasal passage.


CONCLUSION OF LAW

Allergic rhinitis is 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.97, Diagnostic Code 6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (2004).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As the decision below represents a grant of the benefit 
sought on appeal, the Board finds that any deficiency with 
regard to VA's duty to assist the veteran with the 
development of his claim is harmless error.


II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with allergic rhinitis in April 1984, and treated 
regularly for that condition through the remainder of his 
period of service.

A January 1990 rating decision granted service connection for 
allergic rhinitis and assigned an initial noncompensable 
rating.

A May 1997 VA examination report noted that veteran had a 
long history of allergic rhinitis.  The veteran complained of 
frequent rhinorrhea, nasal obstruction, itchy watery eyes, 
occasional postnasal drip, and frequent sneezing.  He stated 
his symptoms were present year round.  On examination, his 
external nose showed no deformity.  His nasal vestibule was 
clear except for a small excoriated area of the surface of 
his mucosa on the right side of the anterior septum.  The 
septum was mildly deviated to the left side with a prominent 
septal spur on the left.  The floor of the nose was clear.  
The inferior meatus was open and unobstructed.  The inferior 
turbinates appeared normal.  His middle meati appeared opened 
and unobstructed.  His medial turbinates were somewhat 
edematous and swollen.  There were no polyps, and pus was not 
noted on his intranasal examination.

VA treatment notes dated from August 2000 through July 2002 
reflect continued periodic treatment for allergic rhinitis.

A March 2001 VA examination report noted complaints that were 
consistent with those reported in May 1997.  On examination, 
there was no tenderness to palpation.  Anterior rhinoscopy 
revealed a relatively midline nasal septum.  There was some 
crusting of secretions bilaterally.  No polyps or pus was 
noted.

A March 2003 VA examination report noted that the veteran 
reported that his symptoms were moderately well controlled 
with bi-weekly treatment and medications.  He reported 
periodic allergy attacks that occurred approximately three 
times per month and lasted five days.  He stated that his 
nasal breathing is somewhat restricted regularly and 
completely obstructed during an attack.  On examination, 
there was a moderate amount of crusting on both nasal 
cavities and the mucosa appeared somewhat erythematous and 
inflamed.  The right nasal airway was somewhat restricted and 
the left nasal airway was patent.  There was no evidence of 
turbinate hypertrophy.  There was no tenderness to palpation 
over any sinuses.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under the schedular criteria, evidence of allergic or 
vasomotor allergic rhinitis without polyps but with greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Evidence of allergic or 
vasomotor allergic rhinitis with polyps will result in the 
assignment of a 30 percent disability rating.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board is aware that the veteran does not specifically 
meet the criteria for a compensable evaluation for allergic 
rhinitis.  However, the March 2003 VA examination report 
noted that the veteran's right nasal passage was somewhat 
obstructed.  While such language does not reflect complete 
obstruction, there was also a moderate amount of crusting on 
both nasal cavities noted, and the mucosa appeared somewhat 
erythematous and inflamed.  The Board finds that such 
symptoms, combined with the somewhat obstructed right nasal 
passage more nearly approximate the criteria for a 10 percent 
evaluation for allergic rhinitis.  In the absence of polyps, 
which are not documented in any of the clinical records, a 
rating of 30 percent is not warranted at this time.  
Accordingly, a rating of 10 percent for allergic rhinitis is 
granted.


ORDER

Entitlement to a 10 percent rating for allergic rhinitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


